Citation Nr: 0920196	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  05-29 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
back injury, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to 
October 1984.  He was a prisoner of war of the North 
Vietnamese government from May 1972 to March 1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The Veteran was scheduled to testify at a Travel Board 
hearing in September 2006 but withdrew his request for such a 
hearing.  38 C.F.R. § 20.704(e) (2008).

When this case previously was before the Board in January 
2008, it was remanded for additional development.  The case 
since has been returned to the Board for further appellate 
action.

The issue of entitlement to an increased rating for PTSD is 
addressed in the remand that follows the order section of 
this decision.


FINDING OF FACT

The residuals of the Veteran's back injury are productive of 
painful motion, but forward flexion of the thoracolumbar 
spine is greater than 30 degrees and there is no ankylosis of 
the thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for 
residuals of a back injury have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5237, 5239 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

The record reflects that the originating agency sent the 
Veteran a letter in February 2008 informing him that he must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on his 
employment and daily life.  It also provided appropriate 
notice with respect to the effective-date element of the 
claim.  It included information on how VA determines the 
disability rating by use of the rating schedule and provided 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain), to 
include treatment records, Social Security determinations, 
statements from employers concerning the impact of the 
disability on the Veteran's employment, and statements from 
persons concerning their observations of how the disability 
has affected the Veteran.  It also informed the Veteran of 
the assistance that VA would provide to obtain evidence on 
his behalf.

This is a case in which a noticeable worsening or increase in 
severity of the disability would not necessarily establish 
the Veteran's entitlement to an increased rating.  However, 
the Veteran was provided the specific criteria for rating the 
disability in July 2005.  

Although adequate notice was not provided until after the 
initial adjudication of the claim, the Board finds that there 
is no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Although the Veteran was not provided 
complete notice until after the initial adjudication of the 
claims, the Board finds that there is no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the receipt of all pertinent evidence, 
the originating agency readjudicated the claim in April 2009.  
There is no indication or reason to believe that the ultimate 
decision of the originating agency on the merits of the claim 
would have been different had complete VCAA notice been 
provided at an earlier time.  See Overton v. Nicholson, 20 
Vet. App. 427, 437 (2006) (A timing error may be cured by a 
new VCAA notification followed by a readjudication of the 
claim).

The record reflects that service treatment records and all 
available post-service medical evidence identified by the 
Veteran have been obtained.  In addition, the Veteran has 
been afforded appropriate VA examinations.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is also satisfied that the originating agency has 
complied with the duty to assist requirements of the VCAA and 
the pertinent implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non-prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.



General Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient.  Above all, a coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2008).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2008) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2008).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2008).  However, the 
assignment of separate evaluations for separate and distinct 
symptomatology is not precluded where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the Veteran's service-connected disability.  The Board has 
found nothing in the historical record which would lead to 
the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.  In this 
regard the Board notes that where entitlement to service 
connection has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The residuals of the Veteran's back injury are evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 
5243 (2008).  Under these criteria, with or without symptoms 
such as pain, stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, a 20 percent 
rating is warranted if forward flexion of the thoracolumbar 
spine is greater than 30 degrees, but not greater than 60 
degrees; the combined range of motion of the thoracolumbar 
spine is not greater than 120 degrees; or if there is muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent rating is 
warranted if forward flexion of the thoracolumbar spine is 30 
degrees or less or if there is favorable ankylosis of the 
entire thoracolumbar spine.  Unfavorable ankylosis of the 
entire thoracolumbar spine warrants a 50 percent rating.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5237, 5239 (2008).

Note 5 to the General Rating Formula provides that, for VA 
compensation purposes, unfavorable ankylosis is a condition 
in which the entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or extension 
and the ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Note 5 also provides that fixation of a spinal 
segment in neutral position, or zero degrees, always 
represents favorable ankylosis.

Here, the medical evidence of record shows that the residuals 
of the Veteran's back injury do not warrant a rating higher 
than 20 percent.

On VA examination in September 2004, the Veteran complained 
of intermittent lower back pain.  Physical examination 
revealed mild paravertebral muscle spasm but no pain or 
tenderness of the lumbosacral spine, objective evidence of 
painful motion, or postural abnormalities.  Flexion was 
measured to 90 degrees, without pain; extension was measured 
to 35 degrees, without pain; and lateral flexion and rotation 
were measured to 35-40 degrees, without pain.  The examiner 
noted that there was no limitation of movement with pain, 
fatigue, or weakness.  An X-ray study showed anterolisthesis 
of L5 on S1with significant degenerative changes at that 
level and mild disc space narrowing at every other level.  
The examiner diagnosed lumbosacral strain without any 
symptoms at present and degenerative joint disease of the 
lumbosacral spine.

A May 2005 VA treatment record notes that physical 
examination revealed full range of motion of the spine.  
Straight leg testing was performed without pain or 
limitation, and there was no point tenderness, scoliosis, or 
kyphosis of the spine.

On VA examination in October 2008, the Veteran complained of 
constant low-mid back pain that was worse in the morning and 
with activities such as bending, lifting, and carrying.  He 
also reported decreased motion, stiffness, and weakness in 
his back.  Physical examination revealed normal gait and 
posture, and the thoracic sacrospinalis muscles were tender 
on examination.  Flexion was measured to 90 degrees; 
extension was measured to 30 degrees, with pain beginning at 
20 degrees; and lateral flexion and rotation were measured to 
30 degrees, with pain on left lateral flexion beginning at 30 
degrees.  The examiner noted that there was objective 
evidence of pain following repetitive motion but no 
additional limitations after repetitive motion.  An X-ray 
study showed advanced L5-S1 degenerative disc changes with 
slight anterior slippage of L5 on S1, but the remainder of 
the disc spaces and lumbar vertebral bodies were 
unremarkable.  The examiner diagnosed lumbar strain and 
degenerative disc disease.

In sum, the medical evidence of record consistently shows 
that, even considering the additional functional limitations 
resulting from pain, stiffness, and weakness, the Veteran can 
achieve full flexion of his thoracolumbar spine.  There is no 
evidence that flexion is limited to 30 degrees or less or 
that there is ankylosis of the thoracolumbar spine.  
Therefore, a rating in excess of 20 percent is not warranted.

The Board has considered whether there is any other schedular 
basis to assign a higher rating.  In this regard, the Board 
notes that the Veteran's service-connected back disability 
includes spondylolisthesis and that X-ray studies have 
revealed degenerative disc disease at L5-S1.  However, the 
Veteran has not been diagnosed with intervertebral disc 
syndrome (IVDS).  Neurological findings were normal on VA 
examination in September 2004 and October 2008, and both 
examination reports specifically note that the Veteran had 
not experienced any incapacitating episodes requiring bed 
rest prescribed by a physician in the past 12 months.  
Therefore, the Board concludes that he does not have IVDS and 
that his disability does not warrant a separate rating for 
neurological impairment of the extremities or a higher rating 
for incapacitating episodes having a total duration of at 
least four but less than six weeks.  See 38 C.F.R. § 4.71, 
Diagnostic Codes 5235 to 5243, Note 1.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question have the 
residuals of the Veteran's back injury warranted a rating 
higher than 20 percent.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Board also has considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The Court has held that the threshold factor 
for extra-schedular consideration is a finding on part of the 
RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required frequent hospitalizations for his back 
disability and that the manifestations of the disability are 
not in excess of those contemplated by the schedular 
criteria.  Although he retired several years ago, the record 
indicates that his retirement was related to psychiatric 
disability.  In sum, there is no indication that the average 
industrial impairment from the Veteran's back disability 
would be in excess of that contemplated by the assigned 
rating.  Accordingly, the Board has determined that referral 
of this case for extra-schedular consideration is not in 
order.


ORDER

Entitlement to a rating higher than 20 percent for residuals 
of a back injury is denied. 


REMAND

In January 2008, the Board remanded the issue of entitlement 
to an increased rating for PTSD and ordered that the Veteran 
be afforded a new VA examination.  The examiner was asked to 
opine regarding the relationship between the Veteran's 
alcohol abuse disability and his PTSD, and the RO or the 
Appeals Management Center (AMC) was instructed to adjudicate 
the issue of entitlement to service connection for an alcohol 
abuse disability as secondary to service-connected PTSD.

The Veteran was afforded a VA examination in November 2008, 
and the examiner opined that his alcohol abuse disability was 
related to his PTSD.  However, the claim for service 
connection for an alcohol abuse disability was not 
adjudicated.

The U. S. Court of Appeals for Veterans Claims has held that 
compliance with a remand is not discretionary, and failure to 
comply with the terms of a remand necessitates another remand 
for corrective action.  Stegall v. West, 11 Vet. App. 268 
(1998).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should adjudicate 
the claim for service connection for an 
alcohol abuse disability as secondary 
to service-connected PTSD and assign an 
effective date if service connection is 
granted.  The Veteran should be 
informed of his appellate rights with 
respect to these determinations.

2.  The RO or the AMC should also 
undertake any additional development it 
determines to be indicated.  

3.  If appropriate, the RO or the AMC 
should readjudicate the issue on 
appeal.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the case is returned to 
the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


